   Case 0:20-cv-61936-RAR Document 84-3 Entered on FLSD Docket 05/03/2021 Page 1 of 1


ekoz@kozlawfirm.com

From:                Adi Amit <adi@defenderofbusiness.com>
Sent:                Wednesday, April 28, 2021 5:37 PM
To:                  ekoz@kozlawfirm.com
Cc:                  pk@kozlawfirm.com
Subject:             Re: Dahdouh et al v. Road Runner Moving and Storage Inc et al - Case No. 20-cv-61936


i did not blackmail you. i simply attempted to have an adult conversation with you (as lawyers are supposed to
have) repeating the offer the judge made at the hearing and explaining to you that if a hearing takes place, my
witnesses will testify as to how you've treated them and that, obviously, it will create a record. that's it. this is
just common sense. i then offered you a ladder to come off the tree you climbed on by agreeing to ask the
court reporters' office to send someone other than Ms. Diel in yhe future so that tempers between us don't flare
again.

FYI - Ms. Scala was listening as well because I know you have the tendency of distorting things.

Get Outlook for Android


From: ekoz@kozlawfirm.com <ekoz@kozlawfirm.com>
Sent: Wednesday, April 28, 2021 5:23:58 PM
To: Adi Amit <adi@defenderofbusiness.com>
Cc: pk@kozlawfirm.com <pk@kozlawfirm.com>
Subject: Dahdouh et al v. Road Runner Moving and Storage Inc et al ‐ Case No. 20‐cv‐61936

Adi,

At 4:59 pm today you called my office and spoke to me. The phone call lasted 9 minutes and 39 seconds. During that call
you attempted to blackmail me by presenting two options:

Option 1: Do not pursue sanctions against you and in return, you will “request” from your court reporting provider that
Ivy Diel not be used for future depositions.

Option 2: If I pursue sanctions against you for your conduct today and the prior deposition, you will bring to testify at the
evidentiary hearing your associate, Alexandra Scala, and another attorney, Natalie Pappas Mescolotto, who worked with
you at your prior law firm Lubell Rosen. You said you will use their testimony to portray me as a misogynist and that I
should “think twice” because of the effect that will have on my reputation.

You were on speakerphone during the phone call. Plaintiff Alejandro Morales and my legal assistant, Phoebe Dauz, were
in my office and heard the phone call.

                                          E L L I O T K O Z O L C H Y K / Attorney
                                          e: ekoz@kozlawfirm.com t: 786.924.9929 f: 786.358.6071
                                          a: 320 S.E. 9th St, Fort Lauderdale, FL 33316




                                                              1
                                                      EXHIBIT C
